 

Case 7:20-cr-01156 Document1 Filed on 07/14/20 in TXSD Page 1of1

United States District Court
Southern Pistrict of Texas

UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF TEXAS JUL 14 2020
McALLEN DIVISION
UNITED STATES OF AMERICA g David J. Bradley, Clerk
v. : Criminal No. M = 2 0 ” ] | 5 6
LUZ FERNANDO SOLIZ : :
SEALED INDICTMENT
THE GRAND JURY CHARGES:

On or about May 3, 2020, in the Southern District of Texas and within the jurisdiction of
the Court, defendant,
LUZ FERNANDO SOLIZ
did knowingly aim the beam of a laser pointer at an aircraft, to wit: a Texas Department of Public
Safety helicopter, bearing tail number N405TX, and at the flight path of such aircraft, which was
an aircraft in the special aircraft jurisdiction of the United States.
In violation of Title 18, United States Code, Section 39A.

A TRUE BILL

 

FOREPERSON

RYAN K. PATRICK
UNITED STATES ATTORNEY

(ane UNITED STATES ATTORNEY

 
